El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Don Luis Vilella y don Jesús María Rodríguez eran due-•ños en común proindiviso de cuatro fincas rústicas inscritas en el registro de la propiedad. En tal estado de comuni-dad, don Jesús María Rodríguez hipotecó sus condominios en esas fincas a favor de don José Mora y Pol, cuya hipo-teca también fué inscrita. Posteriormente los condueños Vi-lella y Rodríguez otorgaron una escritura en la que agrupa-ron esas cuatro fincas formando con ellas una sola que por el mismo documento dividieron éntre sí y se adjudicaron de-terminada porción de ella para cada uno de los condueños, todo lo que se hizo constar en el registro de la propiedad. La porción determinada que correspondió al Sr. Vilella éste la vendió a don Arsenio Martínez.
Establecido después por don José Mora Pol procedi-miento ejecutivo hipotecario contra Rodríguez para el co-bro de su crédito hipotecario hizo que ese procedimiento fuera notificado a don Arsenio Martínez, alegando que la finca por éste comprada está afecta a la hipoteca que ejecuta por haberse verificado la agrupación y segregación después de estar inscrita la hipoteca.
Interpuso don Arsenio Martínez demanda de tercería contra Mora y contra Rodríguez para que se declare que la porción segregada que compró a Vilella no está afecta a la expresada hipoteca ni a la ejecución para su cobro y ha-biéndole sido contraria la sentencia interpuso este recurso de apelación en el que no han comparecido los demandados.
El fundamento que tuvo la corte inferior para declarar sin lugar la demanda fué que si bien cualquier condueño puede hipotecar su participación proindiviso en una finca, sin embargo, toda la finca responde de la hipoteca por ser ésta indivisible y por sujetar directamente los bienes sobre los cuales se constituye, cualquiera que sea su poseedor, al cumplimiento de la obligación para cuya seguridad se cons-*151tituye, citando los artículos 105, 122 y 123 de la Ley Hipo-tecaria y el 1777 del Código Civil.
Esos principios son aplicables a las hipotecas constitui-das sobre la totalidad de la finca pero no al caso presente en que sólo fue hipotecado el condominio indiviso que en ellas tenía Bodríguez. La totalidad de la finca no fue dada en hipoteca sino un condominio proindiviso y por esto toda la finca no responde de la hipoteca sino el condominio o parte indivisa que fué hipotecado.
Cuando se trata de hipotecas sobre condominios la regla aplicable es la consignada 'en el artículo 406 del Código Civil, según quedó enmendado por la ley núm. 15 de 1916 (p. 48), que al declarar que los condominios pueden hipo-tecarse establece que el efecto de tal hipoteca con relación a los condueños estará limitado a la porción que se adju-dique en la división al cesar la comunidad. Con respecto a este particular el Sr. Manresa en el tomo tercero de sus co-mentarios al Código Civil español dice en la página 490 lo siguiente:
“Después de haber consignado el Código Civil el indis-cutible derecho de todos y cada uno de los condueños a enajenar, ceder o hipotecar y aun sustituir otra persona en el aprovechamiento de la cosa común, sin otra limitación que la necesaria impuesta por la naturaleza misma de la propiedad cuando se trate de los llamados derechos perso-nales, establece la segunda parte del presente artículo como principio terminante que los efectos de tales actos permi-tidos al copropietario quedan circunscritos a la porción que a él se adjudique el día en que cese la comunidad por la división de los bienes o derechos. La doctrina es tan clara y la jurisprudencia del Tribunal Supremo en la ma-teria, tan explícita (V. sents. de 13 de octubre, 1866, 18 de noviembre de 1879, 29 de diciembre de 1905, 5 de julio de 1907, etc.), que se hace innecesaria toda explicación.” Y en otra página, la 521, dice así: “es cierto que cada co-munero podrá mientras subsista la indivisión, donar, enaje-*152nar, permutar y aún hipotecar su cuota indivisa, y que los acreedores podrán hacerla embargar y, vender sin esperar a qne sea un hecho la división; pero no lo es menos que, limitados los efectos de tales créditos a la porción que al deudor se adjudique al cesar la comunidad, porción hasta entonces abstracta, realmente ideal, y por ello indetermi-nada, la venta judicial, a un caso de hipoteca, no lo estará de este o aquel mueble e inmueble sino de la cuota que re-presenta la participación del deudor en el todo de lo co-mún o indiviso, porque, como acertadamente dice el código portugués (artículo 2177), ‘el copropietario, mientras la cosa permanece indivisa, no puede disponer .determinada-mente de una parte del objeto común sin que de modo pre-vio le haya sido consignado en la participación.’ Nuestra jurisprudencia así lo ha establecido expresamente (Y. sents. del Tribunal Supremo de 13 de octubre de 1866 y 18 de no-viembre de 1879).” Y más adelante, en la página 530, dice así: “Ahora bien: la teoría general de lo indivisible de la hipoteca ha de subordinarse *a lo dispuesto en el último apar-tado del artículo 399 del Código Civil. De modo, que en el supuesto de que el gravamen hipotecario deba su origen a una obligación privativa del condomino contraída por éste durante el proindiviso, la hipoteca queda, en cuanto a sus efectos jurídicos, limitada, como dijimos al estudiar aquel artículo, a la porción que corresponda al obligado al disol-verse la comunidad.”
En visfa de lo expuesto y de que la división de la comu-nidad fué hecha por los condueños, sin que en ella fuera necesaria la intervención del acreedor, la porción adjudi-cada al deudor Rodríguez es la única responsable de la hi-poteca salvo el caso de que en la división haya mediado fraude, pues entonces tendrá el acreedor acción para obte-ner la nulidad de la división.
Por las razones expuestas la sentencia apelada debe ser revocada y en su lugar dictada otra declarando que la parte adjudicada a Vilella en la división de la comunidad y que *153fué comprada por el tercerista Martínez no responde de la hipoteca constituida por Rodríguez sobre su condominio im-diviso a favor del demandado Mora, con las costas al de-mandado Mora.